Exhibit 10
 
JOINT VENTURE AGREEMENT


OF
 
CTX/CYTL, LLC
(a Nevada limited liability corporation)
 


This JOINT VENTURE AGREEMENT (this “Agreement”), is entered into as of June 22,
2011 by and between ContentX Technologies, LLC a California limited liability
company with an address at 19700 Fairchild, Ste. 260, Irvine, CA 92612
(“ContentX”) and Cybermesh International Corporation, a Nevada corporation with
an address at 2517 Indian Farm Ln NW, Albuquerque NM 87107 (“Cybermesh”)
(Cybermesh and together with ContentX, the “Members” each a “Member”), pursuant
to the laws of the State of Nevada.
 
RECITALS:
 
WHEREAS, the Members desire to enter into a joint venture relating to a joint
venture to license software designed to recapture royalties for unauthorized
computer downloads of copyrighted material on the Internet as more fully
described herein (the “Business”); and
 
WHEREAS, the Members desire to establish the terms and conditions of the
contemplated project and enter into various agreements relating to their
respective rights, responsibilities, and involvement therein;
 
NOW THEREFORE, in consideration of the terms and provisions set forth herein,
the mutual benefits to be gained by the performance thereof and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Members hereby agree as follows:
 
 
ARTICLE I.          FORMATION
 
1.1           Definitions.
 
When used in this Agreement, the following capitalized terms shall have the
meanings set forth in this Section, unless the context requires otherwise:
 
“Additional Payments” shall mean the payments of at least One Hundred Thousand
Dollars ($100,000) capital contributions payable to the Company by Cybermesh.
 
“Business” shall mean the representation of copyrighted materials for the
purpose of monetizing illegal downloads made on the Internet.
 
“Cybermesh Common Stock” shall mean the common stock of Cybermesh International
Corporation par value $0.001 per share.
 
“Company” shall mean CTX/CYTL, LLC.
 
 
 

--------------------------------------------------------------------------------

 
 
“Confidential Information” shall have the meaning set forth in Section 9.3
herein.
 
 “Initial Payment” shall mean the Two Hundred Thousand Dollars ($200,000)
capital contribution payable to the Company by Cybermesh.
 
“Managing Member” shall mean ContentX Technologies, LLC.
 
“Member(s)” shall have the meaning set forth in the preamble.
 
 “Related Agreements” means the License Agreement, and any other agreements
related to the contemplated transactions herein.
 
ARTICLE II.          FORMATION
 
2.1           Formation.  Simultaneous with the execution of this Agreement, the
Members shall cause the Company to be organized and incorporated as a limited
liability corporation under the laws of the State of Nevada.
 
2.2           Name and Principal Place of Business.  The name of the Company
shall be CTX/CYTL, LLC, with a principal place of business at 19700 Fairchild,
Ste. 260, Irvine, CA 92612 (“CTX/CYTL” or the “Company”).
 
2.3           Registered Agent.  The name of the Company’s registered agent
shall be National Registered Agents, Inc.
 
ARTICLE III.          OWNERSHIP INTERESTS
 
3.1           Ownership Interests.  Each of the Members will have an ownership
interest in the Company as set forth on Schedule 3.1 attached hereto (the
“Ownership Interest”).
 
ARTICLE IV.          PURPOSE OF THE JOINT VENTURE
 
4.1           Purpose.  The Members agree that the purpose of this joint venture
is for joint development of the Company pursuant to the terms of this Agreement;
provided however, that nothing in this Article IV shall be interpreted or
construed to constitute limitations on any of the contemplated transactions in
this Agreement.


4.2           Contributions.  Contributions of the Company shall be structured
as follows:
 
(a)      Contribution of Funds by Cybermesh.  Cybermesh shall contribute One
Million Dollars ($1,000,000) to the Company (the “Capital Contribution”).  Said
Capital Contribution shall be as follows:  (i) Within ten (10) business days
from execution of this Agreement, Cybermesh will tender the Initial Payment to
the Company, pursuant to Company wire transfer instructions; and (ii) the
Additional Payments by Cybermesh to the Company will be made at least every
fifteen (15) business days thereafter in the amount of at least One Hundred
Thousand Dollars ($100,000), pursuant to Company wire transfer
instructions.  Said payments shall continue until the Company has received One
Million Dollars ($1,000,000).
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)      Contribution by ContentX.  Upon execution of this Agreement, ContentX
will contribute an exclusive, perpetual, royalty-free license to use, improve,
sell, license or generally commercially exploit its proprietary software for the
Business (the “Asset Contribution”).
 
(c)       Limited Purpose.  This Company shall be a limited liability company
established only for the purposes set forth herein. Except as otherwise provided
for herein, the Company shall not engage in any other activities or businesses
outside of the scope of the contemplated transactions and no Member shall have
the authority to hold himself out as an agent of the other Member in any other
business activity.  Nothing in this Agreement shall be construed as creating
between the Members a partnership, fiduciary or other similar relationship
outside of the scope of the contemplated transaction.  Nothing in this Agreement
shall create or imply any exclusive relationship outside of the scope of the
contemplation transactions.
 
(d)      Additional Consideration.  As Additional Consideration for entering
into this Agreement, Cybermesh shall issue to ContentX Two Million One Hundred
Seventy-Six Thousand Seven Hundred Fifty-Three (2,176,753) restricted shares of
Cybermesh Common Stock (the “Shares”).  The Shares shall carry unlimited
piggyback registration rights.
 
ARTICLE V.          TERM AND TERMINATION
 
5.1           Term.  The effective date of this Agreement shall be on the date
first above written and the term of this Agreement shall continue in effect in
perpetuity or until mutual agreement otherwise.


5.2           Termination.  This Agreement will be terminated upon the failure
by either of the Members to make the contributions under Sections 4.2(a), 4.2(b)
and 4.2(d) herein.
 
ARTICLE VI.          DISSOLUTION AND LIQUIDATION
 
6.1           Dissolution.  The Company shall be dissolved upon the first of the
following events to occur:
(a)       the determination of the Members;

(b)      the entry of a judicial decree of dissolution of the Company pursuant
to the laws of the State of Nevada; or


(c)       in the event that there are no Members.


6.2           Liquidation.  Notwithstanding Section 11.1 herein, upon a
dissolution of the Company, the Members shall take or cause to be taken a full
account of the Company’s assets and liabilities as of the date of such
dissolution and shall proceed with reasonable promptness to liquidate the
Company’s assets and to terminate its business and affairs.  The Company’s
assets, or the proceeds from the liquidation thereof, shall be applied in cash
or in kind in the following order:
 
 
-3-

--------------------------------------------------------------------------------

 
 
(a)      to creditors (including the Member if it is a creditor) to the extent
otherwise permitted by applicable law in satisfaction of all liabilities and
obligations of the Company, including expenses of the liquidation;


(b)      to the establishment of such reserves for contingent liabilities of the
Company as are mutually deemed necessary or desirable by the Members; provided,
however, that such reserves shall be held for the purpose of disbursing such
reserves for the payment of such contingent liabilities and, at the expiration
of such period as the Members may reasonably deem advisable, for the purpose of
distributing the remaining balance in accordance with subparagraph (c) below;
and


(c)      to the Members.
 
ARTICLE VII.          MANAGEMENT
 
7.1         The Members agree that the Managing Member shall have the exclusive
right, power and authority to manage the daily operations of the business and
affairs of the Company, with all rights and powers and the full authority
necessary, desirable or convenient to administer and operate the same for
Company purposes, and to make all decisions and do all things necessary or
desirable in connection therewith; provided however that any action with respect
to the following activities shall require a unanimous consent of the Members:


(a)      any sale or license of the Asset Contribution; or


(b)      any other activity which will result in a material change in the
Company’s corporate structure.
 
7.2         The Managing Member shall devote such time as necessary to such
management of the Company; provided however that the Managing Member shall be
responsive to the policies established and agreed on by the Members.


7.3         The Members agree that the Managing Member will be liable to the
Company for any willful or negligent conduct which will result in any losses or
liabilities to the Company.
 
ARTICLE VIII.          ALLOCATION OF REVENUES
 
8.1         Upon completion of minimum required payments pursuant to Section
4.2(a), the Company’s revenues shall be calculated at the end of each month and
allocated to the Members pursuant to their Ownership Interests.
 
ARTICLE IX.          BOOKS AND RECORDS; BANK ACCOUNT
 
9.1           Books and Records.  The Managing Member shall keep or cause to be
kept, complete and accurate books of account and records with respect to the
total operation of the Company’s business, in which books shall be entered,
fully and accurately, each transaction pertaining to the Company.  Each of the
Members, or their agents, shall have the right to examine the Company books,
records and documents during normal business hours.
 
 
-4-

--------------------------------------------------------------------------------

 

 
9.2           Fiscal Year.  The fiscal year of the Company shall commence on
January 1st and close on December 31st of each year of operation.  All
accounting based on fiscal year figures shall be completed within forty-five
(45) days after the close of the fiscal year and such financial statements shall
be distributed to the Members.


9.3           Bank Account.  The Company shall maintain one or more accounts,
including, without limitation, checking, cash management, money market or
investment accounts, in such banks or other financial institutions as the
Managing Member may select.  All amounts deposited by or on behalf of the
Company in those accounts shall be and remain the property of the Company.
 
ARTICLE X.          TITLE TO PROPERTY
 
10.1         Title to Property.  All legal title to property acquired by the
Company whether real or personal, shall be taken in the name of CTX/CYTL, LLC a
Nevada Limited liability corporation and shall be held for their interest.  The
interest of each Member in such property shall be proportionate to his share of
the profits of the venture.
 
ARTICLE XI.          MISCELLANEOUS
 
11.1         Assignment and Transfer.  The Members shall not assign or transfer
his rights or duties in the Company without the express written consent of the
other Member.  Any transfer or assignment made without the consent of the other
Member shall not relieve the transferor or assignor or his duties or obligations
herein.
 
11.2         Confidentiality.  The Members agree that certain unique and
proprietary information will be disclosed by a Member to the other Member (the
“Confidential Information”).  The Members agree to keep all such Confidential
Information private and not to disclose any such Confidential Information to any
third parties who are not principles to the contemplated transactions.
 
11.3         Amendment. The terms and provisions set forth in this Agreement may
be amended, and compliance with any term or provision set forth herein may be
waived, only by a written instrument executed by each Member hereto.  No failure
or delay on the part of any Member in exercising any right, power or privilege
granted hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
granted hereunder.
 
11.4         Binding Agreement. This Agreement shall be binding upon and inure
to the benefit of the Members hereto and their respective successors and
assigns.
 
11.5         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada, without regard to any
conflicts of law principles that would require the application of the laws of
any other jurisdiction.
 
 
-5-

--------------------------------------------------------------------------------

 
 
11.6         Arbitration.  In the event a dispute shall arise between the
Members, it is hereby agreed that the dispute shall be submitted for arbitration
pursuant to the provisions of the American Arbitration Association.  The
arbitrator’s decision shall be final and binding and judgment may be entered
thereon.  In the event a that a Member fails to proceed with arbitration,
unsuccessfully challenges the arbitrator’s award, or fails to comply with
arbitrator’s award, the other Member is entitled of costs of suit including a
reasonable attorney’s fee for having to compel arbitration or defend or enforce
the award.
 
11.7         Partial Invalidity.  In the event that any provision contained in
this Agreement shall be held to be invalid, illegal or unenforceable for any
reason, the invalidity, illegality or unenforceability thereof shall not affect
any other provision hereof.
 
11.8         Notices.  Any notice to be given or to be served upon any Member
hereto in connection with this Agreement shall be in writing (which may include
facsimile) and shall be deemed to have been given and received when delivered to
the address specified by the Member to receive the notice.  The respective
address of each Member hereto shall be as set forth in the preamble.
 
11.9         Construction.  Any references to “shall” and “will” are intended to
have the same meaning.
 
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Members hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 
 

 
CONTENTX TECHNOLOGIES, LLC
           
By:
/s/ George S. Panagiotou, Jr.     Name:
George S. Panagiotou, Jr.
    Title:
Chief Executive Officer
         

 
 

 
CYBERMESH INTERNATIONAL CORP.
           
By:
/s/ John Samuel Porter     Name:
John Samuel Porter
    Title:
Chief Executive Officer
         

 
 
-7-

--------------------------------------------------------------------------------

 
 
Schedule 3.1
 
Ownership Interests
 

   
Name
Ownership Interest
Cybermesh International Corp.
50%
ContentX
Technologies, LLC
50%
Total:
100%

 
 
 
 

--------------------------------------------------------------------------------

 